775 N.W.2d 782 (2009)
Heather SWANSON, Plaintiff-Appellant,
v.
PORT HURON HOSPITAL, a/k/a Port Huron Hospital Medical Group, Defendant, and
Jeannie L. Rowe, D.O. and Bluewater Obstetrics and Gynecology, P.C., Defendants-Appellees.
Docket No. 139611. COA No. 275404.
Supreme Court of Michigan.
December 21, 2009.

Order
On order of the Court, the application for leave to appeal the June 2, 2009 judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(H)(1), in lieu of granting leave to appeal, we VACATE the judgment of the Court of Appeals, and we REMAND this case to that court for reconsideration of the parties' appeals in light of this Court's decision in Bush v. Shabahang, 484 Mich. 156, 772 N.W.2d 272 (2009), and MCL 600.2301.